ORDER
DiCarlo, Senior Judge:
In conformity with the order and opinion of the United States Court of Appeals for the Federal Circuit, it is hereby
Ordered that this action is remanded to the United States Department of Commerce, International Trade Administration for further proceedings in conformity with the order and opinion of the United States Court of Appeals for the Federal Circuit; and it is further
Ordered that Commerce shall file its remand results with the court within 45 days of the date of this order; and it is further
Ordered that any party contesting the remand results shall file comments with the court within 30 days of the remand results.